COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                           §

 JON D. BARDOUCHE,                               §                 No. 08-14-00129-CV

                       Appellant,                §                    Appeal from the

 v.                                              §                  383rd District Court

 MARY B. BARDOUCHE,                              §                of El Paso County, Texas

                        Appellee.                §                   (TC# 96CM6257)

                                              §
                                            ORDER

       Pending before the Court is Appellee’s motion to vacate the ADR order entered on April

15, 2014 and reinstate the appellate timetables. Appellant has filed a response stating he does

not object to the motion. Accordingly, we grant the motion and vacate the ADR order. The

record shall be filed in this Court on or before June 20, 2014.

        IT IS SO ORDERED this 21st day of May, 2014.


                                              PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.